            Case 5:20-cv-06297-JMG Document 19 Filed 03/26/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :                 Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.            :                (filed in the United States District
(dba THE INCOME STORE)                     :                Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,                :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :                 Ancillary Case No. 20-cv-06297
TODAY’S GROWTH CONSULTANT, INC.            :
(dba THE INCOME STORE) ,                   :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
CONKLIN WEB PROPERTIES, LLC d/b/a         :
CONKLIN MEDIA, CONKLIN MEDIA LLC,         :
CONKLIN & COURTRIGHT LLC,                  :
PROSPECT MX, LLC, DAVE CONKLIN,            :
JODI CONKLIN, EMILY LASKO                  :
and HALEY HIRTHLER                         :
                                          :
                        Defendants.       :
                                          :
__________________________________________

                       STIPULATION FOR EXTENSION OF TIME

         AND NOW, this 26th day of March, 2021 it is STIPULATED and AGREED between

the undersigned counsel that Plaintiff, Melanie E. Damian, as Receiver of Today’s Growth

Consultant, Inc. (d/b/a The Income Store) shall have until April 9, 2021 to file a response to the

Motion to Dismiss of Defendants Conklin Web Properties, LLC, Conklin Media, LLC, Conklin

& Courtright, LLC and Dave Conklin.




{02129926;v1 }
            Case 5:20-cv-06297-JMG Document 19 Filed 03/26/21 Page 2 of 3




                                       SEMANOFF ORMSBY GREENBERG &
                                       TORCHIA, LLC


                                       By: /s/ Stephen C. Goldblum
                                            STEPHEN C. GOLDBLUM, ESQ.
                                            PA Bar No. 83927
                                            2617 Huntingdon Pike
                                            Huntingdon Valley, PA 19006
                                            (215) 887-0200
                                            sgoldblum@sogtlaw.com

                                           and

                                           /s/ Kenneth Dante Murena
                                           Kenneth Dante Murena, Esq.
                                           Florida Bar No. 147486
                                           kmurena@dvllp.com
                                           Christine M. Dimitriou, Esq.
                                           Florida Bar No. 99381
                                           cdimitriou@dvllp.com
                                           Damian & Valori LLP
                                           1000 Brickell Avenue, Suite 1020
                                           Miami, FL 33131
                                           Telephone: (305) 371-3960
                                           Facsimile: (305) 371-3965
                                           Pro Hac Vice Applications Pending

                                           Counsel for Melanie E. Damian,
                                           Court-Appointed Receiver


                                       BARLEY SNYDER


                                       By: /s/ Matthew M. Hennesy
                                             Matthew M. Hennesy, Esquire
                                             Court I.D. No. 307020
                                             mhennesy@barley.com
                                             126 East King Street
                                             Lancaster, PA 17602
                                             Telephone: 717-299-5201

                                            Counsel for Defendants Conklin Web
                                            Properties LLC, Conklin Media, LLC, Conklin
                                            & Courtright LLC, Dave Conklin, Jodi
                                            Conklin, Emily Lasko and Haley Hirthler


{02129926;v1 }                         2
            Case 5:20-cv-06297-JMG Document 19 Filed 03/26/21 Page 3 of 3




                                             APPROVED AND SO ORDERED



                                              /s/ John M. Gallagher
                                             Honorable John M. Gallagher, J.




{02129926;v1 }                         3
